           Case 3:20-cv-00473-MMD-BNW Document 53 Filed 04/13/21 Page 1 of 3



 1    ERIC W. SWANIS, ESQ.
      Nevada Bar No. 6840
 2    GREENBERG TRAURIG, LLP
 3    10845 Griffith Peak Drive, Suite 600
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-3773
      Facsimile: (702) 792-9002
 5    Email: swanise@gtlaw.com
 6    Counsel for Defendants

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10    DUANE FIELDER,                                          CASE NO. 3:20-CV-00473-MMD-BNW
11                       Plaintiff,                             STIPULATION AND ORDER OF
                                                              DISMISSAL WITHOUT PREJUDICE
12            vs.                                              AS TO DEFENDANT C. R. BARD,
                                                                INC. AND BARD PERIPHERAL
13   C. R. BARD INC., a Foreign Corporation; BARD                     VASCULAR, INC.
     PERIPHERAL VASCULAR INC., an Arizona
14   Corporation; MCKESSON CORPORATION, a
     Corporation,; and DOES 1 through 100, inclusive
15
                         Defendants.
16

17           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
18   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned case be dismissed without
19   prejudice as to Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., with each party to
20   bear its own costs.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     ACTIVE 56538018v3
           Case 3:20-cv-00473-MMD-BNW Document 53 Filed 04/13/21 Page 2 of 3




 1           IT IS SO STIPULATED.
 2           DATED this 12th day of April 2021.
 3
          FEARS NACHAWATI, PLLC                          GREENBERG TRAURIG, LLC
 4
     By: /s/ Steven Schulte                       By: /s/ Eric W. Swanis
 5      Steven Schulte                                Eric W. Swanis
        (Admitted PHV)                                Nevada Bar No. 6840
 6      Texas Bar No. 24051306                        Email: swanise@gtlaw.com
        Email: schulte@fnlawfirm.com                  10845 Griffith Peak Drive, Suite 600
 7      5473 Blair Road                               Las Vegas, Nevada 89135
        Dallas, TX 75231                              Telephone: (702) 792-3773
 8      Telephone: (214) 890-0711
        Facsimile: (214) 890-0712                        Counsel for Defendants
 9
          Mike H. T. Nguyen
10        Nevada Bar No. 12055
          NGUYEN & ASSOCIATES, LLC
11        6831 Ponderosa Way
          Las Vegas, NV 89118
12        Telephone: (702) 999-8888
          m_nguyen@thenguyenlaw.com
13
          Counsel for Plaintiff
14

15
             IT IS SO ORDERED.
16

17
                                                                  13thof _____________,
                                                      Dated this ____     April         2021.
18

19                                                    ___________________________________
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                  2
     ACTIVE 56538018v3
           Case 3:20-cv-00473-MMD-BNW Document 53
                                               52 Filed 04/13/21
                                                        04/12/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on April 12, 2021, I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
 4   filing to the CM/ECF participants registered to receive such service.
 5
                                                                 /s/ Shermielynn Irasga
 6
                                                        An employee of GREENBERG TRAURIG, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
     ACTIVE 56538018v3
